DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi (US PG Pub. 20100051248) in view of Miller (US PG Pub. 20090211977) and in further view of Noishiki et al. (US PG Pub. 20170268826) hereinafter referred to as Inatomi, Miller and Noishiki, respectively.

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (First Portion)][AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Non-Overlapping Region)][AltContent: arrow][AltContent: textbox (Predetermined Range)][AltContent: connector]
    PNG
    media_image1.png
    306
    298
    media_image1.png
    Greyscale

Inatomi Figure 2

Regarding Claim 1, Inatomi discloses a diffusion bonding heat exchanger (“a number of flow paths of the secondary fluid are stacked and integrated by means of, for example, diffusion joining”, see ¶ [115]) comprising:
a core (shown in figure 1) that includes a first heat transfer plate (2) and a second heat transfer plate (1) that are stacked and diffusion-bonded to each other (see ¶ [115]), wherein 
the first heat transfer plate (2) includes a high-temperature flow path (9) that includes a plurality of channels having a groove shape provided to be arranged in a flow path width direction (shown in figure 2) and through which a high-temperature fluid (b) flows (see intended use analysis below), 
the second heat transfer plate (1) includes a low-temperature flow path (8) through which a low-temperature fluid (a) flows (see intended use analysis below), 
the low-temperature fluid being a fluid of which a temperature is lower than a freezing point of the high-temperature fluid (see intended use analysis below), and 
each of the plurality of channels of the high temperature flow path opens on a side end surface of the first heat transfer plate (shown in figure 2).
Although Inatomi discloses the high-temperature flow path includes the plurality of channels (shown in figure 2) having a shape arranged in the flow path longitudinal direction (shown in figure 2), Inatomi fails to disclose the high-temperature flow path of the first heat transfer plate includes a connection channel portion, in the connection channel portion, a plurality of connection paths having a groove shape, each of which extends across the channels adjacent to each other such that the channels communicate with each other, are formed at intervals in a direction along the plurality of channels.
Miller, also drawn to a microchannel heat exchanger, teaches a flow path of a first heat transfer plate includes a connection channel portion (shown in figure 3, being the area containing the wall segments (128)) and in the connection channel portion a plurality of connection paths (shown in figure 3, wherein the connection paths link the vertical flow paths) having a groove shape (the grooves are formed between the wall segments (128)), each of which extends across the channels adjacent to each other such that the channels communicate with each other (shown in figure 3), are formed at intervals in a direction along the plurality of channels (shown in figure 3). Miller states, “by employing wall segments 126 rather than contiguous microchannel dividers, exposes more transfer layer surface (not shown), improving overall device efficiency. A person of ordinary skill in the art will recognized that it is desirable to maximize the area of the transfer layer exposed to the fluid”, ¶ [76]). It is noted that the groove shape is taught in Inatomi, while Miller teaches that it is known to have connecting channels for increased heat transfer across the heat transfer area of a plate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Inatomi with the above limitations, as taught by Miller, the motivation being to increase heat transfer efficiency by increasing surface area contact and turbulence.         
A modified Inatomi having the connection channel portion of Miller further teaches the connection channel portion is configured such that the high-temperature fluid (b of Inatomi) flows across the plurality of channels (shown in figure 2 of Inatomi) within at least a range (shown in annotated figure 2, wherein the flow path (9) of Inatomi contains the connection paths previously disclosed by Miller) that overlaps a predetermined range in a stacking direction (shown in annotated figure 2), the predetermined range being a range from a flow path inlet of the second heat transfer plate to a position downstream of the flow path inlet in the connection channel portion (shown in annotated figure 2).
Although Inatomi discloses openings for the flow paths being situated on end surfaces of the heat exchanger plates, Inatomi fails to disclose a header portion covering a side surface of the core and each of the plurality of channels of the high temperature flow path opens on a side end surface of the first heat transfer plate and receives the high temperature fluid from the header portion. 
Noishiki, also drawn to a stacked plate diffusion bonded heat exchanger, teaches a header portion (21-24) covering a side surface of the core (shown in figure 1) and each of the plurality of channels of the high temperature flow path opens on a side end surface of the first heat transfer plate and receives the high temperature fluid from the header portion (shown in figures 3A-3C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Inatomi with a header portion covering a side surface of the core and each of the plurality of channels of the high temperature flow path opens on a side end surface of the first heat transfer plate and receives the high temperature fluid from the header portion, as taught by Noishiki, the motivation being to increase heat transfer uniformity by providing an even distribution of working fluid to the channels or to simplify the piping configuration of the heat exchanger by providing a single port for supplying/removing working fluid.         
Regarding limitations “high-temperature”, “low-temperature” and “the low-temperature fluid being a fluid of which a temperature is lower than a freezing point of the high-temperature fluid” recited in Claim 1, which are directed to parameters of a working fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding Claim 2, a modified Inatomi further teaches the connection channel portion (shown in figure 3 of Miller, being the area containing the wall segments (128)) is formed over the approximately entire high-temperature flow path in the first heat transfer plate (shown in figure 3 of Miller, wherein the connection paths are formed along the entire flow path).
Regarding Claim 4, a modified Inatomi further teaches the plurality of connection paths (shown in figure 3 of Miller, wherein the connection paths link the vertical flow paths) are arranged in a zigzag such that positions of the connection paths adjacent to each other in the flow path width direction are offset from each other in a flowing direction of the high-temperature fluid (shown in figure 3 of Miller, wherein the connecting flow paths area offset along the flow path traveling along the horizontal direction).
Regarding Claim 6, a modified Inatomi further teaches the high-temperature flow path (9) includes an overlapping region that overlaps the low-temperature flow path of the second heat transfer plate as seen in plan view (shown in figure 2, being the flow path through the channels formed on the plate (2)) and a non-overlapping region that is provided outside the overlapping region at least on the flow path inlet (see intended use analysis below, wherein either port of the heat exchanger is capable of being utilized as an inlet or outlet) side of the low-temperature flow path (shown in annotated figure 2). 
Regarding limitations “high-temperature”, “low-temperature” and “inlet” recited in Claim 6, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inatomi (US PG Pub. 20100051248) in view of Miller (US PG Pub. 20090211977) and in view of Noishiki et al. (US PG Pub. 20170268826) as applied in Claims 1-2, 4 and 6 above and in further view of Kim (Translation of Korean Patent Document KR 1020170119246) hereinafter referred to as Kim.
Regarding Claim 7, although a modified Inatomi discloses the low-temperature flow path includes a first portion that is provided in the predetermined range of the second heat transfer plate and a second portion that is provided downstream of the first portion (shown in annotated figure 2 above), Inatomi fails to disclose the low-temperature flow path includes a plurality of channels having a groove shape through which the low-temperature fluid flows, and a planar shape of the channels of the first portion is different from a planar shape of the channels of the second portion such that a heat transfer surface in a unit area size of the channels of the first portion is smaller than a heat transfer surface in the unit area size of the channels of the second portion.
Kim, also drawn to a micro heat exchanger having diffusion bonded plates, teaches the low-temperature flow path includes a plurality of channels having a groove shape through which the low-temperature fluid flows (shown in figure 5), and 
a planar shape of the channels of the first portion (121) is different from a planar shape of the channels of the second portion (122) such that a heat transfer surface in a unit area size of the channels of the first portion is smaller than a heat transfer surface in the unit area size of the channels of the second portion (shown in figure 5, wherein the surface area of the channels in the first portion (121) is less that the surface area of the channels in the second portion (122)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Inatomi with the low-temperature flow path includes a plurality of channels having a groove shape through which the low-temperature fluid flows, and a planar shape of the channels of the first portion is different from a planar shape of the channels of the second portion such that a heat transfer surface in a unit area size of the channels of the first portion is smaller than a heat transfer surface in the unit area size of the channels of the second portion, as taught by Kim, the motivation being to increase flow rate within the first portion to assure the fluid flow only occurs in a single direction or to prevent fouling or fluid blockage within the channels.         
Regarding limitations “low-temperature” recited in Claim 7, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inatomi (US PG Pub. 20100051248) in view of Miller (US PG Pub. 20090211977) and in view of Noishiki et al. (US PG Pub. 20170268826) as applied in Claims 1-2, 4 and 6 above and in further view of Schubert et al. (US PG Pub. 20010051201) hereinafter referred to as Schubert.
Regarding Claim 9, although Inatomi discloses a diffusion bonding heat exchanger in which the high-temperature fluid flowing through the high-temperature flow path and the low-temperature fluid flowing through the low-temperature flow path flow in directions, Inatomi fails to disclose a parallel flow heat exchanger in which the fluids flow in the same direction.
Schubert, also drawn to a stacked plate micro heat exchanger, teaches a  parallel flow heat exchanger in which the fluids flow in the same direction (“Besides the cross-flow arrangement, other flow arrangement such as parallel-or counter-current flow arrangements or combinations thereof could be utilized”, ¶ [21]). 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a parallel flow configuration for a counter current flow configuration; further the prior art to Schubert teaches parallel and counter current flows are equivalent.  Therefore, since modifying the prior art to Inatomi with having a parallel flow configuration, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Schubert there will be reasonable expectations of success, it would have been obvious to have modified the invention of Inatomi by having a parallel flow configuration in order to conform to an existing heat exchange assembly or rather a system previously installed having a parallel flow set up.
Alternatively, since the prior art of Schubert recognizes the equivalency of a parallel flow configuration and a counter current flow configuration in the field of heat exchange, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the counter flow of Inatomi with the parallel of Schubert as it is merely the selection of functionally equivalent flow configuration, recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding a parallel flow heat exchanger in which the fluids flow in the same direction does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763